DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

By amendment filed March 25, 2022 claim 1 has been amended, claim 21 is new and claim 20 has been cancelled. Claims 16 through 18 are withdrawn from consideration. Claims 1, 2, 4 through 19 and 21 are currently pending.

Response to Arguments


Applicant's arguments filed March 25, 2022 have been fully considered but they are not persuasive.
Applicant’s argument that Mikami does not teach rotating one or more lights sources relative to the substrate around a central axis of the substrate in order to cure the formable material and form a circular boundary area exclusion zone is not persuasive because the last sentence of Page 3 Paragraph 0049 of Mikami teaches that the light source is moved above the opening a1. As disclosed in Paragraph 0048-0049 of Mikami an aperture A comprising the opening a1 is rotated around a central axis of the substrate/wafer to form the exclusion zone. Since the light source 52 moves with the aperture A the light source 52 therefore rotates around a central axis of the substrate during the method of Mikami. As show in Figure 2 of Mikami the exclusion zone 25 forms a ring around a central axis of substrate W. Therefore, the light source moves in a rotational direction around this central axis. Furthermore, in order for an object to rotate around an axis it would need to move in the x- and y- directions of a horizontal plane as taught by Mikami.

Claim Rejections - 35 USC § 112
Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 requires that the exclusion zone is cured without the use of an aperture which does not have written description support within the specification of the present application. See MPEP section 2173.05(i).


Claim Rejections - 35 USC § 102





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8-10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikami (U.S. Patent Publication No. 2015/0118847).
	In the case of claim 1, Mikami teaches a method of deposition (Abstract) comprised of providing a substrate/wafer having an active zone/imprint pattern formation region and a circular exclusion zone/resist elimination region 25 exterior to and surrounding the active zone (Page 3 Paragraph 0039 and Figure 2). Mikami further teaches dispensing a formable material/resist 32 over the substrate/wafer and contacting the formable material 32 with a superstrate/template followed by curing the formable material in the exclusion zone 25 thereby forming a circular boundary area 31 which faced the active zone/imprint pattern formation region (Page 3 Paragraphs 0041-0046 and Figures 3 and 4). Furthermore, Mikami teaches having cured the formable material 32 in the active zone while the superstrate/template is still in contact with the formable material/resist (Page 3 Paragraph 0047).
	Furthermore, Mikami teaches that curing the formable material to form the circular boundary/elimination area was provided by rotating the light source 52 around a central axis of the wafer to be above a rotating aperture A wherein the entire circular exclusion zone/resist elimination area 25 is cured as the light source 52 is moved/rotated (Page 3 Paragraphs 0048-0049 and Figure 5).
	As for claim 2, Mikami teaches having positioned a light source 52 over the outer periphery/exclusion zone (Page 3 Paragraph 0038). 
	As for claim 6, Mikami teaches having determined an edge 22 of the exclusion zone 25 prior to dispensing the formable material over the substrate (Page 3 Paragraph 0039 and Figure 2).
	As for claim 8, Mikami teaches that the exclusion zone surrounds and is exterior to the active zone (Figure 2).
	As for claim 9, Mikami teaches that the light source 52 was UV light/radiation (Page 3 Paragraph 0037).
	As for claim 10, Mikami teaches a light source 10X for curing the formable material in the active region/underneath the template and a separate light source 52 for the outer periphery/exclusion zone (Page 2 Paragraphs 0024-0025).
	In the case of claim 19, Mikami teaches a method of deposition (Abstract) comprised of providing a substrate/wafer having an active zone/imprint pattern formation region and a circular exclusion zone/resist elimination region 25 exterior to and surrounding the active zone (Page 3 Paragraph 0039 and Figure 2). Mikami further teaches dispensing a formable material/resist 32 over the substrate/wafer and contacting the formable material 32 with a superstrate/template followed by curing the formable material in the exclusion zone 25 thereby forming a circular boundary area 31 which faced the active zone/imprint pattern formation region (Page 3 Paragraphs 0041-0046 and Figures 3 and 4). Furthermore, Mikami teaches having cured the formable material 32 in the active zone while the superstrate/template is still in contact with the formable material/resist to form a planar layer/patterned layer and then removing the template from the planar layer (Page 3 Paragraph 0047).
	Furthermore, Mikami teaches having processed the substrate/wafer by etching on which the planar layer/patterned layer had been formed to form an article/semiconductor device (Page 4 Paragraph 0056).

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami.
	The teachings of Mikami as it applies to claims 1 and 2 have been discussed previously and are incorporated herein.
	Mikami does not teach any of the claimed ranges required by claims 4, 7, 11 and 12. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	As for claim 4, as was discussed previously, Mikami teaches having rotated the light source during the curing of the formable material to form the circular boundary but does not teach that the light sources were rotated at a rate of between 3 revolution/second and 100 revolutions/second.
	However, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal rotation speed for the light sources of Mikami through routine experimentation because the rotation speed affected the rate at which the circular boundary was formed.
	As for claim 7, Mikami does not each that the exclusion zone/resist elimination region 25 was between 0.5% and 20% of the surface area of the substrate.
	However, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal sizes for the exclusion zone/resist elimination region of Mikami through routine experimentation because the size of the exclusion zone affected how much of the substrate/wafer surface was available for imprinting.
	As for claim 11, Mikami does not teach that the cured material at the edge of the exclusion zone had a viscosity at least two orders of magnitude greater than a viscosity of the formable material in the active zone. However, Mikami teaches that the cured material in the boundary of the exclusion zone prevented resist/formable material from entering the exclusion zone (Page 3 Paragraph 0044).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined an optimal viscosity for the cured material in the edge of the exclusion zone of Mikami through routine experimentation in order to determine a suitable viscosity for preventing resist/formable material from continuing to enter the exclusion zone.
	As for claim 12, Mikami does not teach that the light source was above the exclusion zone for between 0.1 and 20 seconds.
	However, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal duration times for the light source to be above the exclusion zone of Mikami through routine experimentation because the duration time affected how much of the formable material was cured as it entered the exclusion zone.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mikami as applied to claim 2 above, and further in view of Usami et al (U.S. Patent Publication No. 2006/0073284).
	The teachings of Mikami as it applies to claim 2 has been discussed previously and are incorporated herein.
	Though Mikami teaches having positioned one or more light sources over the exclusion zone Mikami does not teach that curing of the formable material to form the circular boundary area of the exclusion zone is provided by rotating the substrate around a central axis of the substrate.
	Usami teaches a method for forming a layer of curable material on a substrate (Abstract and Page 1 Paragraph 0002) wherein the material on the outer circumference of the substrate was cured with UV rays by rotating the substrate during curing (Pages 6-7 Paragraph 0060).
	Based on the teachings of Usami, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have rotated the substrate/wafer of Mikami during forming the formation of the circular boundary of the exclusion zone because this was a known process in the art to applying UV light to the outer circumferential edge of the substrate.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami as applied to claim 1 above, and further in view of Khusnatdinov et al (U.S. Patent Publication No. 2019/0179228).
	The teachings of Mikami as it applies to claim 1 has been discussed previously and are incorporated herein.
	Though Mikami teaches that the light source was a UV light source Mikami does not teach that the light source was a laser diode/light emitting diode (LED) which uses a digital micromirror device (DMD).
	Khusnatdinov teaches a method for imprinting a formable material on a substrate using a template/mesa wherein material is prevented from spreading outside the boundary of the mesa by irradiating the boundary with UV light (Abstract and Page 4 Paragraph 0062). Khusnatdinov further teaches that suitable light sources included UV LED which use a DMD (Page 3 Paragraphs 0056-0057).
	Based on the teachings of Khusnatdinov, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a UV LED coupled to a DMD as the light source for Mikami because this was a known light source for irradiating the boundary exclusion zone during imprinting.

Conclusion
	Claims 1, 2, 4 through 15, 19 and 21 have been rejected. Claims 16 through 18 are withdrawn from consideration. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712